Citation Nr: 0008883	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for shrapnel wounds to 
the left shoulder.  

3.  Entitlement to service connection for shrapnel wounds to 
the left leg.  

4.  Entitlement to service connection for dysentery.  

5.  Entitlement to service connection for rheumatism.  

6.  Entitlement to service connection for a mental defect.  

7.  Entitlement to service connection for beriberi.  

8.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1946 with "No Casualty Status" from April 1942 to May 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 1999 the Board, in pertinent part, found that the 
claim of service connection for malaria was well-grounded and 
remanded it for further development.  The case has since been 
returned for further appellate review.  

The issues of entitlement to service connection for shrapnel 
wounds to the left shoulder, shrapnel wounds to the left leg, 
dysentery, rheumatism, a mental defect, beriberi, and PTB are 
addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.  

2.  The probative evidence of record does not show that the 
veteran's malaria is related to military service.

3.  Malaria was not disabling to a compensable degree during 
the first post service year.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service; 
nor may malaria be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an Affidavit for Philippine Army Personnel (APAP) dated 
from May 1945 the veteran indicated that he served on active 
duty from December 1941 to April 9, 1942.  He indicated that 
he was captured on April 9, 1942, but managed to escape from 
a "Death March" at Orani, Bataan on April 14, 1942.  He 
reported reaching home by May 8, 1942.  

From May 8, 1942 to April 10, 1943, the veteran reported that 
he was a civilian, sick at home with malaria.  The veteran 
indicated that, after recovering from the malaria, he engaged 
in farming from April 15, 1943 to May 10, 1945.  He reported 
that he returned to active duty and was processed on May 21, 
1945.  

In an APAP dated from June 1946 the veteran again reported 
that he was a prisoner of war (POW) from April 9, 1942 to 
April 14, 1942.  He reported that he went home after his 
escape and was sickly.  He reported receiving medical 
treatment.  He indicated that this period was from April 15, 
1942 to November 21, 1942.  

The veteran indicated that he returned to active duty as part 
of a guerilla unit in November 1942 and served until 
processed in May 1945.  He indicated that the unit he 
performed in during this period performed combat duties (the 
Service Department later determined that his alleged POW 
status and alleged guerilla service were not supported).  He 
specifically reported that he was sick with malaria from 
March 12, 1942 to April 5, 1942, and again from April 15, 
1942 to November 21, 1942.  

In a separation examination dated from June 1946, it was 
indicated that the veteran reported incurring malaria while 
in Bataan in 1942.  No diagnosis of malaria was documented.  

In another examination dated from November 1946, no diagnosis 
of malaria was noted, and no history of malaria was noted.  

Two post-service affidavits, received by the RO in January 
1974 reported, in pertinent part, that the veteran became ill 
with malaria sometime after he was wounded in April 1942.  

Records from the Veterans Memorial Hospital in Quezon City, 
dated between December 1971 and November 1990 do not document 
a diagnosis of malaria.  The December 1971 discharge summary 
specifically noted that a malarial smear was negative.  

Records from Sharp Cabrillo Hospital from January 1996 and 
January 1997 show treatment of pneumonia and asthma, but do 
not document a diagnosis of malaria.  

In December 1997 the RO received a medical certificate, dated 
from January 1990, from Dr. A.V.A.  Dr. A.V.A. wrote that he 
had treated the veteran for malaria and asthma from March 
1950 to May 1969.  He noted that the veteran contracted 
malaria on April 30, 1942 after exposure to severe dust and 
cold while in the mountains.  He reported that the veteran 
was wet and slept in the open air without a blanket, thus 
exposing him to a mosquito.  He indicated that this was in 
Bataan.  

In December 1997 a hearing was conducted.  The representative 
initially reported that the veteran had informed him that he 
no longer had malaria but that he felt he should be 
compensated for the twenty or more years that he did suffer 
with it after being discharged from the military.  
Transcript, p. 12.  When asked if this statement was correct, 
the veteran answered that it was.  Id.  

The veteran testified that he was first diagnosed with 
malaria in 1941 or 1942.  Tr., p. 12.  When asked when his 
last documented malaria attack was, the veteran answered, 
"[t]hat was, uh, within, uh, ten years ago.  From, uh, 19, 
1941, no '42, October."  When asked again when his last 
attack of malaria was, the veteran answered, "After twenty 
years."  When asked if his last attack was therefore in the 
1970s, the veteran answered, "My attack was, uh, more than 
twenty years."  Tr., p. 13.  He clarified that he had had 
malaria for twenty years and that he was not saying that his 
last attack was twenty years ago.  Tr., p. 14.  

When asked again when his last attack was the veteran 
answered that he could not exactly remember.  Tr., p. 14.  He 
estimated that it was "[m]aybe more than ten years."  Id.  
He reported receiving treatment at that time but that the 
physician who treated him was deceased and indicated that his 
records could not be obtained.  Tr., pp. 14-15.  He testified 
that he could not exactly remember where such treatment was 
performed.  Tr., pp. 15-16.  

When asked if he had had any malaria attacks in the last ten 
years, the veteran indicated that he was not having any 
malaria attacks.  Tr., p. 16.  However, the veteran later 
indicated that he would have a malaria attack once in awhile, 
and that such attacks consisted of a fever with a severe 
cold.  Tr., pp. 17-18.  He also reported that he did not go 
to the doctor for such attacks.  Tr., p. 17.  

Following the hearing medical records from Sharp Cabrillo 
Hospital dated from January 1997 to December 1997 were 
received by the RO.  These records primarily document 
treatment of respiratory disabilities, including pneumonia 
and asthma.  They do not document a diagnosis of malaria.  

In June 1999 the Board found, in pertinent part, that the 
veteran's claim for service connection of malaria was well-
grounded, based primarily on the medical certificate from Dr. 
A.V.A.  The Board then remanded for further development.  The 
Board requested the RO to obtain any additional evidence 
identified by the veteran, and to schedule the veteran for a 
VA examination.  

Pursuant to the Board remand, the RO sent a June 1999 notice 
regarding the submission of additional evidence.  The RO sent 
notices in July and August 1999 regarding his scheduled VA 
examination.  

The June 1999 and July 1999 notices were returned to the RO 
with an "ATTEMPTED/NOT KNOWN" stamp.  The August 1999 
letter was also returned to the RO with the same 
notification, as well as a stamp indicating that the address 
was insufficient.  The record also indicates that the veteran 
failed to report for his scheduled VA examinations.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

A tropical disease must have become manifest to a degree of 
10 percent or more within 1 year from date of separation from 
service as specified in paragraph (a)(2) of this section, or 
at a time when standard accepted treatises indicate that the 
incubation period commenced during such service.  38 C.F.R. 
§ 3.307(a)(4).  

The following tropical diseases shall be granted service 
connection as a result of tropical service, although not 
otherwise established as incurred in service if manifested to 
a compensable degree within the applicable time limits under 
Sec. 3.307 or Sec. 3.308 following service in a period of war 
or following peacetime service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied: 
Amebiasis, blackwater fever, cholera, dracontiasis, 
dysentery, filariasis, leishmaniasis, including kala-azar, 
loiasis, malaria, onchocerciasis, oroya fever, pinta plague, 
schistosomiasis, yaws, and yellow fever.  

Resultant disorders or diseases originating because of 
therapy administered in connection with such diseases or as a 
preventative thereof (shall be granted service connection).  
38 C.F.R. § 3.309(b).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

As was stated above, the Board previously found in June 1999 
that the claim for service connection of malaria was well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, the 
Board shall proceed directly to an analysis of the claim on 
the merits.  

Where the claim is well grounded, VA has a statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  The 
claims folder contains the service medical records and the RO 
has requested and received records of treatment previously 
identified by the veteran.  




In this regard, the Board notes that in June 1999 the RO sent 
a notice to the veteran asking him if there was any 
additional evidence that had not been obtained.  In July 1999 
and August 1999 the RO sent notices regarding his VA 
examination.  The letters were not responded to and returned 
to the RO, apparently without having been delivered to the 
veteran.  He also failed to report for his VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

The addresses listed on the June, July, and August 1999 
notices sent to the veteran are the same as his latest 
address of record which was reported by the veteran in a 
December 1997 VA Form 9.  There is no documentation in the 
record since December 1997 indicating that the veteran's 
address had changed.  The record also shows that the veteran 
had been corresponding from this address since January 10, 
1995.  

In light of the above, the Board concludes that the RO sent 
notices pertaining to the obtaining of additional evidence 
and of a scheduled VA examination to the veteran's latest 
address of record at the time.  See Hyson, supra.  

The Board also notes that there is no evidence that the 
veteran had good cause in his failure to report for the 
scheduled September 1999 VA examination.  See Hyson, supra.  
He has submitted no statements or other evidence 
demonstrating good cause in his failure to report for the VA 
examination.  When a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655 (1999).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following a review of the pertinent evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of service connection for malaria.  

The Board initially notes that presumptive service connection 
for malaria is not warranted because there is no evidence of 
it being diagnosed or manifesting itself to a degree of 10 
percent or more within one year of the veteran's discharge 
from service.  38 C.F.R. § 3.309(b).  

Regarding direct service connection, the veteran has 
contended that he first contracted malaria while in the 
service and that he was treated for it for twenty years after 
his discharge from service.  He also has variously alleged 
that he no longer suffers from malaria attacks and that he 
periodically suffers from malaria attacks but does not go to 
a doctor for treatment.  

In support of his claim, the veteran submitted the statement 
of Dr. A.V.A., who noted that he treated the veteran for 
malaria from 1950 to 1969 and that he first contracted the 
disease while in the service in 1942.  The service records 
document the veteran's reports of malaria while in the 
service.  

However, the veteran has not submitted evidence of a current 
or present disability of malaria.  While Dr. A.V.A.'s medical 
certificate indicates that he was treated for malaria from 
1950 to 1969, there is no medical documentation of diagnosis 
or treatment of malaria after 1969, a period of more than 30 
years.  His testimony concerning his last malaria attack are 
widely contradictory.  He variously testified during the 
December 1997 hearing to not currently having any malaria 
attacks, and that his last one was ten years earlier, and to 
having current attacks of malaria attacks but not seeing a 
doctor for them.  Tr., pp. 12, 16-18.  The Board therefore 
concludes that the probative value of the veteran's testimony 
as to the current or recent status of his malaria is limited.  

Regardless, there is no medical documentation of a diagnosis 
of malaria for over thirty years, and there is therefore no 
medical evidence of a presently existing malaria disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that there can be no valid claim in the absence of 
proof of a present disability).  

During the December 1997 hearing the veteran testified that 
he had received medical treatment from Dr. L.R. for a 
malarial attack ten years prior.  However, he indicated that 
such records could not be obtained.  Tr., p. 14.  With regard 
to the retrieval of relevant records, the record should show 
at least the possibility that the records exist.  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992); see e.g., Counts v. Brown, 
6 Vet. App. 473, 476 (1994).  The Board additionally notes 
that the veteran's testimony concerning the times and 
location(s) of his treatment for malaria was vague and 
unspecific in general.  See Transcript, pp. 14-17.  

The veteran's own and other lay opinions and statements 
(including the affidavits) are not competent evidence.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current malaria disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that the veteran's representative asserted 
that the veteran's claim should have been considered under 
38 U.S.C.A. § 1154(b) pertaining to combat veterans.  

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d).  

There is some question as to whether the veteran engaged in 
combat.  The service department indicated that his status for 
the period of service from December 16, 1941 to April 8, 1942 
was beleaguered.  The veteran has indicated that he 
contracted his malaria during this period.  

Regardless of whether or not the veteran was engaged in 
combat and incurred malaria at this time, there is no 
competent evidence of a present disability.  The issue in 
this case is not whether the veteran contracted malaria in 
service.  The issue is whether he has a current disability.  

Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability.  See Kessel v. West 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  For these reasons and bases, the 
Board finds that the evidence of record does not establish 
that the veteran has a current malaria disability.  


ORDER

Entitlement to service connection for malaria is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the RO denied entitlement to service 
connection for shrapnel wounds to the left shoulder, shrapnel 
wounds to the left leg, dysentery, rheumatism, a mental 
defect, beriberi, and PTB in January 1974.  

In February 1974, the veteran submitted a statement in which 
he expressed his belief that the above-mentioned disabilities 
were service connected.  The RO apparently did not construe 
this as being a Notice of Disagreement (NOD), and in March 
1995 denied the veteran's claim to reopen the claims of 
service connection for shrapnel wounds to the left shoulder 
and left leg.  

The Board is of the opinion that the veteran's February 1974 
contention that the above-mentioned disabilities were service 
connected can reasonably be construed as an expression of 
dissatisfaction or disagreement with the January 1974 rating 
decision denying service connection for these disabilities.  
38 C.F.R. § 20.201.  This NOD was also timely, as it was 
submitted about one month after the issuance of the rating 
decision.  38 C.F.R. § 20.302.  

However, there is no indication that the veteran was ever 
provided with a Statement of the Case (SOC) pertaining to the 
claims for shrapnel wounds to the left shoulder, shrapnel 
wounds to the left leg, dysentery, rheumatism, a mental 
defect, beriberi, and (PTB).  When there has been an initial 
RO adjudication of a claim and an NOD has been filed as to 
its denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the issues of entitlement to service connection 
for shrapnel wounds to the left shoulder, shrapnel wounds to 
the left leg, dysentery, rheumatism, a mental defect, 
beriberi, and PTB are remanded to the RO for the following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issues of entitlement to 
service connection for shrapnel wounds to 
the left shoulder, shrapnel wounds to the 
left leg, dysentery, rheumatism, a mental 
defect, beriberi, and PTB.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 6 -


